Fourth Court of Appeals
                                            San Antonio, Texas
                                                   September 15, 2015

                                               No. 04-15-00236-CR



                                             Sabrina Nicole ANGEL,
                                                    Appellant

                                                    v.
                                               THE STATE /S
                                            THE STATE OF TEXAS,
                                                  Appellee

                         From the County Court at Law No. 13, Bexar County, Texas
                                          Trial Court No. 436068
                                             , Judge Presiding

                                                       ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to October 12, 2015.

                                                                 PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicolas A. LaHood                                 Richard B. Dulany Jr.
                 District Attorney, Bexar County                   Bexar County Public Defender's Office
                 101 W. Nueva, Suite 370                           Paul Elizondo Tower
                 San Antonio, TX 78205                             101 W. Nueva St., Suite 370
                                                                   San Antonio, TX 78205